DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4/12/21. These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 16, 18-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (2005/0052642) in view of Esmaeili (2007/01 77138) (all of record) and Yamamoto (2014/0126049).
Regarding claims 16 and 19, figure 25 of Shibata et al below discloses a metrology tool (i.e., dark-field defect inspection apparatus) for determining a parameter of interest of a structure fabricated on a substrate (i.e., wafer 1), the metrology tool comprising: an illumination optical system (i.e., light source 22 and strip pattern 47 of figure 1; prism 415 of figure 25) for illuminating the structure fabricated on the substrate (1) with illumination radiation under a non-zero angle of incidence (i.e., oblique illumination optical path 410) (par. [0112]); and a detection optical system (objective lens 30, lens 42 and image sensor 44) comprising a detection optical sensor
(i.e., image sensor 44) (par.[(0063]) and at least one lens (30, 42) for capturing a portion of illumination radiation scattered by the structure (par. [0111]) and transmitting the captured radiation towards the detection optical sensor (44), wherein the illumination optical system (22, 47, 415) and the detection optical system (30, 42, 44) do not share an optical element (i.e., an oblique illumination optical path 410 is provided outside an object lens 30) (par. [0112]); at least part of an optical axis of the illumination optical system (i.e., optical path 410) is substantially parallel to an optical axis (i.e., optical axis 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Shibata et al does not explicitly teach that the cross-section diameter of a combination of the illumination optical system and the detection optical system is smaller than 50mm.
Esmaeili discloses an optical head module (5) in which the light source (21) is arranged close to the vertical axis of the objective lens (26) to provide a compact optical head module (see figure 3a-3c below).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


	Figure 25 of Shibata et al teaches an oblique illumination optical path 410 is provided outside an objective lens 30 and dark-field illumination light is made to enter a prism 415.  The illumination light is irradiated so as to direct obliquely by reflecting a surface 417 of the prism 415 to a view field of the objective lens 30 on the wafer 1 (par. [0112]).
	Shibata et al does not explicitly teach “the illumination optical system (410) comprising at least two optical fibers configured to illuminate the structure (1) with illumination radiation under non-zero angles of incidence”. However, such the feature is known in the art as taught by Yamamoto.
	Yamamoto, from the same field of endeavor, figure 5 below discloses a microscope (101) comprising a main body (40) and a darkfield objective (60), a darkfield light source (52), an optical fiber (53) having two branches (i.e., emission end 53a of the optical fiber 53 is connected to the incident end 63a of the darkfield illumination optical path 63 in the darkfield objective 60) configured to illuminate the 

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


	Regarding claim 18, Shibata et al teaches that the prism (415) is a ring-form prism (par. [0112]). Thus, the illumination optical system is positioned radially outwards from a radial extent of the detection optical system (30, 42, 44).
Regarding claims 20-21 and 24, figure 25 of Shibata et al above teaches the use of prism (415) and does not teach that the prism is a mirror or an elliptical mirror or parabolic mirror; however, the examiner take the Official notice that replacing the prism by a mirror or elliptical mirror or parabolic mirror is well-known in the art for the purpose of guiding light to different directions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the prism (415) of Shibata et al by a mirror, elliptical mirror or parabolic mirror for reflecting light to the surface of the wafer (1) because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 22, figure 25 of Shibata et al teaches that the at least one mirror (415) is configured to direct the illumination radiation onto the structure (1) through a volume between at least one lens (30) of the detection optical system and the substrate
(1).

Regarding claim 25, Shibata et al does not teach that the detection optical system has a total transmissivity of greater than 90%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the detection optical system has a total transmissivity of greater than 90% because the more transmissivity the better the images are received by the sensor.
Regarding claim 26, Shibata et al teaches that the detection optical system comprises a long working distance objective (i.e., objective lens 30) (par. [0112]).
Regarding claim 27, Shibata et al teaches a focus system comprising at least one focusing optical sensor (43) configured to receive zeroth order radiation (reflected light from optical path 46) reflected from the structure (1) and a computational imaging processor (54) configured to determine a focus of the detection optical system (par.
[0062] and figures 1 and 2B).
Regarding claim 28, figure 29 (another embodiment) of Shibata et al teaches the use of a polarization element (40a) and the polarized light passes through objective lens (30) onto the substrate (1) (par. [0004] and [0120]). Figure 25 (different embodiment), the light beams arranged outside of the object lens (30).

However, the examiner take the Office notice that such the feature is known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Shibata et al, for example, providing a polarization element arranged around an outer portion of the detection optical system and configured to interact with radiation propagating through the illumination optical system since Shibata et al teaches the use of ring-form prism (415); thus, a ring polarized component is suitable for the device.
Regarding claim 30, Shibata et al does not teach that the illumination optical system and the detection optical system together have a footprint less than the area
of a field of the substrate. However, it would have been obvious to rearrange
the illumination optical system and the detection optical system of Shibata et al so that
they have a footprint less than the area of a field of the substrate, since it has been held
that rearranging parts of an invention involves only routine skill in the art. In re Japikse,
86 USPQ 70.

7. Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata
et al, Esmaeili and Yamamoto as applied to claim 16 above, and further in view of Chhibber et al (2004/0207836) (of record).
Regarding claim 29, Chhibber et al teaches the use of a shutter system (10A) positioned in at least one of the plurality of optical paths configurable between an open 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Shibata et al a shutter system as taught by Chhibber et al for the purpose of controlling light that projected onto the surface of the substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP 							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 12, 2021